Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,544 (hereinafter '544). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention of the instant Application falls within the scope of 544).
Claim 1 (544: Claim 1).
Claim 2 (claim 2).
Claim 3 (Claim 3).
Claim 4 (Claim 4). 
Claim 5 (Claim 5)
	Claim 6 (Claim 6).
	Claim 7 (Claim 7).
	Claim 8 (Claim 8).
	Claim 9 (Claim 9).
	Claim 10 (Claim 10). 
	Claim 11 (Claim 11).
	Claim 12 (Claim 12).

	Claim 14 (Claim 12).
	Claim 15 (Claim 13).
	Claim 16 (Claim 14).
	Claim 17 (Claim 15).
	Claim 18 (Claim 16).
	Claim 19 (Claim 17).
	Claim 20 (Claim 18).
	Claim 21 (Claim 19).
	Claim 22 (Claim 20).
	
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,77,524 (hereinafter '524). Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention of the instant Application falls within the scope of 524).
Claim 1 (524: claim 11).
	Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting Rejection set forth in this Office action.
Manstrom et al. (USPAP. 2010/0234698) discloses an intravascular sensor delivery device for measuring a physiological parameter of a patient, such as blood pressure, within a vascular structure or passage. In some embodiments, the device can be used to measure the pressure gradient across a stenotic lesion or heart valve. For example, such a device may be used 
enable usage in coronary and peripheral arteries, for example. The sensing mechanism (sensor) can be a fiber optic pressure sensor, such as a MEMS-based Fabry-Perot fiber optic pressure sensor, for example, or could employ some other technology, e.g., MEMS capacitive or piezoresistive sensor (Abstract).
Kamm et al. (USPAP. 2003/0204160) discloses a bypass conduit and related methods include implanting a bypass in the heart between a heart chamber and an at least partially occluded artery to directly flow blood from the chamber to the artery. The bypass conduit is configured to have a higher resistance to blood flow in a first direction than in a second direction without any active flow control mechanism. The bypass conduit may have a first end defining a first opening and a second end defining a second opening and a wall extending between the two ends that defines a lumen extending between the two openings. The ends and the wall of the conduit are configured to have a higher resistance to blood flow in a first direction than in a second direction. A method of bypassing an at least partially occluded artery includes determining a resistance to blood flow of the artery at a location of an at least partial
occlusion and selecting a conduit having a configuration based on the resistance to blood flow of the artery at the location of the at least partial occlusion. The method further includes implanting the conduit in a heart wall between the heart chamber and the artery downstream of the at least partial occlusion to directly flow blood between the chamber and the artery (Abstract).

Claims 2-22 depend from claim 1 and would be allowable if rewritten to overcome the rejection(s) under Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 6, 2021